DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of amendments filed 07/23/2021. Terminal disclaimers filed 07/23/2021 have been approved. An action on the merits is as follows.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-47 are rejected under 35 U.S.C. 103 as being unpatentable over Grabek (US 6,231,518) in view of Negus (US 5,893,848).
Regarding claims 22, 29 and 30, Grabek discloses a method of accessing a pericardial cavity of a heart comprising: a. using an apparatus to apply pressure to a parietal pericardium (jaw structure applies pressure to tissue); b. retracting the apparatus (proximal retraction of actuator shaft occurs); and c. puncturing the parietal pericardium (puncturing with sharpened device) (column 5, lines 1-58 discuss the use of suction; column 7, line 54 – column 9, line 56, with specific attention to the jaws gripping the parietal pericardium and the carriage 120 penetrating the pericardial space)   but fails to disclose that the puncturing of the parietal pericardium is performed by delivering electrical energy in a radiofrequency range at the distal tip of the puncture device. However, Negus discloses a cardiac puncture device with a corresponding gauging system which uses a unipolar or bipolar system with electrodes at the distal end to create channels or punctures within cardiac tissue (column 5, lines 21-64). It would 
Regarding claim 23, Grabek discloses the method of claim 22, further comprising the step of advancing the puncture device through the apparatus (puncture device of Grabek is internal to the jaw structures and would be advanced therebetween).  
Regarding claim 31, Grabek discloses the method of claim 22, wherein the step of applying pressure to the parietal pericardium tents the parietal pericardium toward a myocardium (column 7, line 54 – column 9, line 56 discuss lifting the pericardium and would create an enlargement area additionally, column 16, line 48- column 17, line 4 discuss enlarging the pericardial space using a balloon).   
Regarding claim 32, Grabek discloses the method of claim 22, wherein the step of retracting of the apparatus comprises a user pulling back on the apparatus.  
Regarding claim 33, Grabek discloses the method of claim 22, further comprising a step of advancing a guidewire into the pericardial cavity (column 9, lines 53-56 discuss the use of a guidewire within the pericardial cavity).  
Regarding claim 34, Grabek discloses the method of claim 22, further comprising a step of enlarging the puncture by advancing a dilator over the puncture 
Regarding claims 24, 25, and 26, Grabek discloses the method of claim 22, further comprising a step of confirming that the puncture device is at least partially within the pericardial cavity, wherein the step of confirming that the puncture device is at least partially within the pericardial cavity comprises injecting a contrast fluid into the pericardial cavity through a lumen of the puncture device, wherein the step of confirming that the puncture device is at least partially within the pericardial cavity comprises aspirating fluid from the pericardial cavity through a lumen of the puncture device (column 9, line 58- column 10, line 21; column 10, lines 53-67).  
Regarding claims 27 and 28, Grabek discloses a step of confirming that the puncture device is at least partially within the pericardial cavity (column 9, line 58- column 10, line 21; column 10, lines 53-67) but fails to disclose wherein the step of confirming that the Application No.16/124,684 - 7 - September 7, 2018 puncture device is at least partially within the pericardial cavity comprises measuring electrical impedance at a distal end of the puncture device and, wherein the step of confirming that the puncture device is at least partially within the pericardial cavity comprises measuring pressure at a distal end of the puncture device.  However, Negus discloses the use of measuring impedance and pressure at a distal end of the device in order to determine a location (Figures 5-7). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the device of Grabek utilize the measurements of impedance and pressure as taught by Negus. Doing so would provide more accurate location information of the distal tip in order to avoid damage to other cardiac tissue.
Response to Arguments
Applicant's arguments filed 07/23/2021 with regards to claims 22-34 have been fully considered but they are not persuasive.
Applicant has argued that the Grabek reference does not supply all of the elements of claim 22, with the actuator shaft of Grabek failing to supply the step of using an apparatus to apply pressure to a parietal pericardium. The examiner respectfully disagrees. The Grabek reference provides for a device which applies pressure to the parietal pericardium by using the jaw structure. As discussed, the device of Grabek can be used to puncture the pericardium albeit without electrical energy as discussed. 
While the applicant has disclosed within the specification that the entirety of the apparatus is removed from the heart cavity during the “retracting the apparatus” step claimed. The language provided by the claim does not specify removal only a retraction action. As discussed in Grabek in column 8, lines 51-64; contact of the parietal pericardium is made with the jaw structures and a retraction step does occur within the overall apparatus of Grabek. As stated earlier, although there is no removal of the apparatus, retraction of a portion of the apparatus does occur fulfilling the claimed method step. The combination of Grabek and Negus renders the claim obvious.
Applicant’s arguments, see pages 8-10, filed 07/23/2021, with respect to claims 35-44 and 46-47 have been fully considered and are persuasive.  The rejection of claims 35-44 and 46-47 has been withdrawn. Claims 35-44 and 46-47 are allowed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794